      USDC IN/ND case 2:21-cv-00247 document 2 filed 08/11/21 page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 HECTOR RUBIO and ELVA CHAVEZ,                )
                                              )
        Plaintiffs,                           )   Case No. ____________________
                                              )
 v.                                           )
                                              )
 POLARIS, INC. and POLARIS                    )
 EXPERIENCE, LLC,                             )   (Removed from the Lake Circuit Court
                                              )   in Lake County, Indiana, Case No. 45C01-
        Defendants.                           )   2107-CT-000739)
                                              )


                                 NOTICE OF APPEARANCE

TO:    The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for the Defendants, Polaris, Inc. and Polaris Experience, LLC.

                                           Respectfully submitted

                                           /s/ Eric Larson Zalud
                                           ERIC LARSON ZALUD (IN Bar No. 12053-49)
                                           BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                                           200 Public Square, Suite 2300
                                           Cleveland, Ohio 44114
                                           T: 216-363-4500; F: 216-363-4588
                                           ezalud@beneschlaw.com

                                           Attorney for Defendants Polaris, Inc. and Polaris
                                           Experience, LLC
       USDC IN/ND case 2:21-cv-00247 document 2 filed 08/11/21 page 2 of 2


                                 CERTIFICATE OF SERVICE

       This is to certify that on August 11, 2021, the foregoing Notice of Appearance was filed

electronically in accordance with the Court’s Electronic Filing Guidelines. Notice of this filing

will also be mailed to Plaintiffs’ counsel of record at:


       Theodore L. Stacy
       THE ALVAREZ LAW GROUP
       258 W US Highway 6
       Valparaiso, IN 46385
       219.764.7054
       attorneyted@mac.com

                                                       /s/ Eric Larson Zalud
                                                       Eric Larson Zalud
                                                       Attorney for Defendants




                                                  2
                                              14922044 v1
